 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ZAKEE SHAKIR,

 9                              Plaintiff,                 Case No. C18-1333 RSL-MLP

10          v.                                             ORDER GRANTING DEFENDANTS’
                                                           MOTION TO STAY DISCOVERY
11   RICHARD ADAMS, et al.,

12                              Defendants.

13
            Before the Court is Defendants’ motion to stay discovery pending resolution of
14
     Defendants’ motion for summary judgment. (Dkt. # 34.) For the reasons stated below, the Court
15
     finds that the motion should be GRANTED.
16
            On September 20, 2018, Plaintiff filed his 42 U.S.C. § 1983 complaint. (Dkt. # 5.) On
17
     February 6, 2019, Plaintiff filed an amended complaint which added the City of Federal Way as
18
     a defendant. (Dkt. # 24.) Plaintiff alleges he has been illegally imprisoned since June 2017
19
     based on false statements set forth in the certification for determination of probable cause. (See
20
     Dkt. ## 5 at 2, 24 at 3.) On March 4, 2019, Defendants filed their motion for summary judgment
21
     seeking dismissal of Plaintiff’s claims on the grounds that Plaintiff has not put forth any
22
     evidence to support them, or, in the alternative, that his claims have not yet accrued and violate
23
     the Younger abstention doctrine. (Dkt. # 30.) On March 18, 2019, Plaintiff filed an opposition


     ORDER GRANTING DEFENDANTS’ MOTION
     TO STAY DISCOVERY - 1
 1   to Defendants’ summary judgment motion claiming the exhibits attached to his complaint (dkt. #

 2   5-1) prove the merits of his claims. (Dkt. # 35.) Plaintiff also argues that his § 1983 claim

 3   would not cause this Court to interfere with his underlying state criminal matter because he is

 4   “handling that matter,” and therefore Younger does not apply. (Id. at 6.)

 5          On March 15, 2019, Defendants filed the instant motion to stay discovery pending ruling

 6   on Defendants’ motion for summary judgment. (Dkt. # 34.) Plaintiff did not respond to

 7   Defendants’ motion. The discovery deadline is currently set for April 8, 2019. (Dkt. # 12.)

 8   According to Defendants, Plaintiff has failed to respond to Defendant Adams’ discovery requests

 9   which were propounded in January 2019, and has not propounded any discovery requests

10   himself, taken depositions, or served initial disclosures. (Dkt. ## 31 at 1-2, 34 at 2.) In

11   Plaintiff’s opposition to the motion summary judgment, he asserts that because he is pro se, “it is

12   only right for [him] to plea [sic] the 5th and not answer questions dealing with deposition or

13   interrogatory.” (Dkt. # 35 at 5.)

14          The court has broad discretionary powers to control discovery. Little v. City of Seattle,

15   863 F.2d 681, 685 (9th Cir. 1988). Upon showing of good cause, the court may deny or limit

16   discovery. Fed. R. Civ. P. 26(c). A court may relieve a party of the burdens of discovery while a

17   dispositive motion is pending. DiMartini v. Ferrin, 889 F.2d 922 (9th Cir. 1989), amended at

18   906 F.2d 465 (9th Cir. 1990); Rae v. Union Bank, 725 F.2d 478 (9th Cir. 1984).

19          Summary judgment is generally disfavored where relevant evidence remains to be

20   discovered. Taylor v. Sentry Life Ins., 729 F.2d 652, 656 (9th Cir. 1984) (per curiam). The

21   burden is on the nonmoving party, however, to show what material facts would be discovered

22   that would preclude summary judgment. Hall v. Hawaii, 791 F.2d 759, 761 (9th Cir. 1986).

23



     ORDER GRANTING DEFENDANTS’ MOTION
     TO STAY DISCOVERY - 2
 1          Here, Plaintiff asserts the exhibits that he already presented prove the merits of his claim.

 2   Further, it appears Plaintiff refuses to participate in the discovery process. As Plaintiff has not

 3   identified what relevant, material facts would be discovered before the Court rules on the

 4   pending motion for summary judgment, and in the interest of saving the parties resources,

 5   Defendants’ motion to stay (dkt. # 34) is GRANTED, and discovery in this matter shall be

 6   STAYED pending further order of this Court.

 7          Dated this 1st day of April, 2019.


                                                            A
 8

 9                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING DEFENDANTS’ MOTION
     TO STAY DISCOVERY - 3
